DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima EP 3 413 234 A1.
Regarding claim 1, Kojima discloses (see at least Fig 1, [0017], [0025], [0028], [0044], [0046]) a line-of-sight measurement device (Fig 1, 10) comprising: an imaging unit (12) that images a face of a subject to be observed ([0025]); a light illumination unit (13) that illuminates light to an eye of the subject to be observed; a camera coordinate system eyeball center coordinate calculation unit (30) that estimates three- dimensional coordinates of an eyeball center in a camera coordinate system, from a face image representing the face imaged by the imaging unit; a pupil center calculation unit ([0046]) that estimates three-dimensional coordinates of an apparent pupil center in the camera coordinate system, from a pupil center position of the eye on the face image; an eyeball position orientation estimation unit that calculates a three-dimensional optical axis vector (“gaze vector” [0028]) toward a three-dimensional position of the pupil center from a three-dimensional position of the eyeball center, in the camera coordinate system, on the basis of the three-dimensional coordinates of the eyeball center in the camera coordinate system and the three-dimensional coordinates of the apparent pupil center in the camera coordinate system; a corneal reflection image calculation unit (28) that obtains three-dimensional coordinates of a corneal reflection image in the camera coordinate system, on the basis of the three-dimensional coordinates of the eyeball center in the camera coordinate system, the optical axis vector, and a predetermined three-dimensional eyeball model ([0017]); and an image coordinate calculation unit ([0044]) that estimates image coordinates of a corneal reflection image on the face image, from the three-dimensional coordinates of the corneal reflection image in the camera coordinate system ([0044]).
Regarding claim 2, Kojima discloses wherein a positional relationship between the imaging unit (12) and the light illumination unit (13), a positional relationship between the imaging unit (12) and the eye ([0025]), and parameters relating to the imaging unit satisfy a predetermined constraint for determining that an imaging direction of the imaging unit and a light illumination direction of the light illumination unit are coaxial ([0026]).
	Regarding claim 3, Kojima discloses wherein the eyeball position orientation estimation unit calculates an angle formed by a line segment connecting the three-dimensional coordinates of the apparent pupil center in the camera coordinate system and the three-dimensional coordinates of the eyeball center in the camera coordinate system and a line segment connecting the three-dimensional coordinates of the eyeball center in the camera coordinate system and three-dimensional coordinates of the imaging unit ([0074]), acquires a predetermined angle correction amount corresponding to the angle, and calculates the three-dimensional optical axis vector toward the three-dimensional position of the pupil center from the three-dimensional position of the eyeball center in the camera coordinate system, on the basis of a vector connecting the three-dimensional coordinates of the eyeball center in the camera coordinate system and the three-dimensional coordinates of the apparent pupil center in the camera coordinate system ([0075]), the acquired angle correction amount, the calculated angle, and the three-dimensional coordinates of the eyeball center in the camera coordinate system ([0076]).

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
Applicant states that the examiner relies on the corneal-reflection based gaze detection section 28 as disclosing features of claim 1. However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The prior art Kojima does disclose the use of three dimensional coordinates of a corneal reflection image within [0081]. Examiner further finds that the prior art discloses the gaze vectors calculated from the three dimensional position of the eyeball center to the three dimensional position of the pupil center. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).  This also applies to the specific argument of determining the three-dimensional coordinates using the optical axis vector. 
Applicant argues that absent is any determination of any three-dimensional coordinates of a corneal reflection image in the camera coordinate system. However, [0081] discloses the gaze vectors calculated from the three dimensional position of the eyeball center to the three dimensional position of the pupil center. Applicant is reminded that the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872